 

Exhibit 10.74

 

[tv514427_ex10-74img1.jpg]  17672 N. Laurel Park Drive   Suite 400 E   Livonia,
MI  48152

 

February 27, 2018

 

Nanette Dudek

17672 Laurel Park Drive N.

Livonia, MI 48152

 

Re: Amendment to Employment Agreement With Respect to Vesting of LTI Awards

 

Dear Nanette,

 

Reference is made to the Employment Agreement, dated as of February 1, 2017,
between you and Tower Automotive Operations USA I, LLC (the “Employment
Agreement”).

 

This is to confirm that, effective the date hereof, Section 4.6 of the
Employment Agreement is hereby amended in its entirety, to read as follows:

 

“4.6           Accelerated Vesting of Equity and LTI Awards. Notwithstanding
anything in the 2010 Plan or any award agreement issued thereunder to the
contrary, all then outstanding awards granted to the Employee pursuant to the
2010 Plan, including equity-based awards, performance awards (payable in cash
and/or stock) and awards granted prior to the Effective Date (the “2010 Plan
Awards”), shall immediately become fully vested upon the consummation of a
Change in Control (as defined below) (assuming, in the case of each performance
award, target level performance for the entire performance period (without
proration of the amount payable thereto). For purposes of this Agreement,
“Change in Control” shall be defined as set forth in Section 2.6 of the 2010
Plan on the Effective Date of this Agreement.”

 

Except as provided by this letter, the provisions of the Employment Agreement
shall remain in full force and effect.

 

Please acknowledge your agreement with the foregoing by countersigning this
letter below and returning it to me.

 

Regards,       /s/ James C. Gouin   James C. Gouin   Chief Executive Officer    
  Acknowledged and agreed:       /s/ Nanette Dudek   Nanette Dudek  

 

Date: February 27, 2018

 

 

 